                   1      EDWIN AIWAZIAN, Bar No. 232943
                          Edwin@lfjpc.com
                   2      ARBY AIWAZIAN, Bar No. 269827
                          arby@lfjpc.com
                   3      JOANNA GHOSH, Bar No. 242479
                          joanna@lfjpc.com
                   4      LAWYERS for JUSTICE, PC
                          410 West Arden Avenue, Suite 203
                   5      Glendale, CA 91203
                          Telephone:    818.265.1020
                   6      Facsimile:    818.265.1021

                   7      Attorneys for Plaintiffs
                          GEORGE HOZI AND MANUEL CHAVIRA
                   8

                   9      BARBARA BLACKBURN, Bar No. 253731
                          bblackburn@littler.com
                10        SIMERDIP KHANGURA, Bar No. 272525
                          skhangura@litter.com
                11        LITTLER MENDELSON, P.C.
                          500 Capitol Mall, Suite 2000
                12        Sacramento, CA 95814
                          Telephone: 916.830.7200
                13        Facsimile: 916.561.0828

                14        Attorneys for Defendant
                          INTEGRATED ENERGY TECHNOLOGIES INC.
                15

                16
                                                          UNITED STATES DISTRICT COURT
                17
                                                          EASTERN DISTRICT OF CALIFORNIA
                18
                          GEORGE HOZI, individually, and on behalf       Case No. 2:18-CV-02006-JAM-KJN
                19        of other members of the general public
                          similarly situated; MANUEL CHAVIRA,            Assigned to the Honorable John A. Mendez
                20        individually, and on behalf of other members
                          of the general public similarly situated,      JOINT STIPULATION TO EXTEND THE
                21                                                       DEADLINE TO FILE MOTION FOR
                                            Plaintiffs,                  PRELIMINARY APPROVAL OF CLASS
                22                                                       ACTION SETTLEMENT; ORDER
                          v.                                             THEREON
                23

                24        INTEGRATED ENERGY TECHNOLOGIES                 Complaint filed: May 4, 2018
                          INC., an unknown business entity;
                25        DONCASTERS GCE, an unknown business            First Amended Complaint filed: June 1, 2018
                          entity; and DOES 1 through 100, inclusive,     (originally filed in Sacramento County
                26                                                       Superior Court)
                                            Defendants.
                27

                28        JOINT STIPULATION TO EXTEND THE
LITTLER MENDELSON, P.C.   DEADLINE TO FILE MOTION FOR
    500 CAPITOL MALL                                                                       Case No. 2:18-CV-02006-JAM-KJN
        SUITE 2000
                          PRELIMINARY APPROVAL OF CLASS ACTION
  SACRAMENTO, CA 95814    SETTLEMENT; [PROPOSED] ORDER THEREON
       916.830.7200
                   1             Plaintiffs George Hozi and Manuel Chavira (“Plaintiffs”) and Defendant Integrated Energy

                   2      Technologies, Inc.1 (“Defendant” or “IET”) (collectively, the “Parties”), by and through their

                   3      respective counsel of record, hereby agree and respectfully stipulate as follows:

                   4             1.      WHEREAS, on June 20, 2019, the Parties filed a Joint Status Report (Dkt. #11)

                   5      wherein the Parties notified the Court that they had reached a class-wide settlement;

                   6             2.      WHEREAS, on June 21, 2019, the Court issued a Minute Order (Dkt. #12) directing

                   7      Plaintiffs to file their motion for preliminary approval of the class action settlement by August 13,

                   8      2019 noticed to be heard on September 10, 2019 at 1:30 p.m.;

                   9             3.      WHEREAS, the Parties have been working diligently to prepare the long-form

                10        settlement agreement memorializing their settlement and that process is now almost completed and

                11        at this time, the Parties have identified a settlement administrator and all that remains is for the

                12        Parties to work through some final structural issues on the settlement;

                13               4.      WHEREAS, the Parties respectfully request that the Court briefly extend the

                14        deadline for filing the motion for preliminary approval of the class action settlement and the

                15        corresponding hearing by thirty (30) calendar days to allow the Parties to finalize the settlement

                16        documents, have the settlement agreement executed and then present the Court with Plaintiffs’

                17        motion for preliminary approval of the settlement.

                18        ///

                19        ///

                20        ///

                21        ///

                22        ///

                23        ///

                24
                          1
                25          Plaintiffs named two separate defendants in their complaint, IET and Doncasters GCE. Doncasters
                          GCE and/or GCE is the name under which IET does business in California. Doncasters GCE is not
                26        a separate entity from IET-they are one and the same company. Further, IET does not operate, and
                          is not aware of the existence of, any company formally named Doncasters GCE.
                27

                28        JOINT STIPULATION TO EXTEND THE
LITTLER MENDELSON, P.C.   DEADLINE TO FILE MOTION FOR
    500 CAPITOL MALL
        SUITE 2000        PRELIMINARY APPROVAL OF CLASS ACTION
                                                                            2.                  Case No. 2:18-CV-02006-JAM-KJN
  SACRAMENTO, CA 95814
       916.830.7200       SETTLEMENT; [PROPOSED] ORDER THEREON
                   1             THEREFORE, the Parties respectfully request that the Court extend the deadline to file a

                   2      motion for preliminary approval of the class action settlement and the corresponding hearing by

                   3      thirty (30) calendar days.

                   4                                                Respectfully submitted,

                   5             Dated: August 13, 2019

                   6                                                /s/ Barbara Blackburn
                   7                                                BARBARA BLACKBURN
                                                                    SIMERDIP KHANGURA
                   8                                                LITTLER MENDELSON, P.C.
                                                                    Attorneys for Defendant
                   9                                                INTEGRATED ENERGY TECHNOLOGIES INC.
                10

                11               Dated: August 13, 2019
                12
                                                                    /s/ Joanna Ghosh (as authorized on August 13, 2019)
                13                                                  EDWIN AIWAZIAN
                                                                    JOANNA GHOSH
                14                                                  LAWYERS for JUSTICE, PC
                                                                    Attorneys for Plaintiffs
                15                                                  GEORGE HOZI AND MANUEL CHAVIRA
                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28        JOINT STIPULATION TO EXTEND THE DEADLINE
LITTLER MENDELSON, P.C.   TO FILE MOTION FOR PRELIMINARY APPROVAL
    500 CAPITOL MALL
        SUITE 2000        OF CLASS ACTION SETTLEMENT; [PROPOSED]
                                                                         3.                   Case No. 2:18-CV-02006-JAM-KJN
  SACRAMENTO, CA 95814
     916.830.7200         ORDER THEREON
                   1                                                  ORDER
                   2
                                 Having read and considered the Parties’ Joint Stipulation to Extend the Deadline to File
                   3
                          Motion For Preliminary Approval of the Class Action Settlement, and good cause appearing
                   4
                          wherefore, the Court hereby ORDERS that the deadline to file a motion for preliminary approval of
                   5
                          the class action settlement is extended to September 24, 2019 with the hearing of the motion to be
                   6
                          noticed to be heard on October 22, 2019 at 1:30 p.m. in Courtroom #6.
                   7

                   8
                                 IT IS SO ORDERED.
                   9

                10        Date: August 13, 2019                                /s/ John A. Mendez_______________________
                                                                               HON. JOHN A. MENDEZ
                11
                                                                               UNITED STATES DISTRICT COURT JUDGE
                12

                13

                14

                15

                16

                17

                18

                19

                20

                21

                22

                23

                24

                25

                26

                27

                28        JOINT STIPULATION TO EXTEND THE DEADLINE
LITTLER MENDELSON, P.C.   TO FILE MOTION FOR PRELIMINARY APPROVAL
    500 CAPITOL MALL
        SUITE 2000        OF CLASS ACTION SETTLEMENT; [PROPOSED]
                                                                          4.                 Case No. 2:18-CV-02006-JAM-KJN
  SACRAMENTO, CA 95814
     916.830.7200         ORDER THEREON
